DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding 1-2, 4-12, 15-21 filed 07/29/2021 have been fully considered but they are not persuasive. 
Regarding the argument that Udesen does not mention a headphone hrtf, the examiner argues that Udesen discloses in Para [0011] that the hearing instrument can be a headphone and therefore the hearing instrument hrtf taught by Udesen can be interpreted as headphone hrtf. In Para [0011], Udesen discloses a transfer function from an external sound source to the headphone positions at the respective ears. The examiner interprets the headphone transfer function as headphone hrtf.
Regarding the argument that the microphone mentioned in Udesen have nothing to do with hrtfs, the examiner argues that Udesen discloses in Para [0094] measuring at least one hrtf of a hearing instrument, and it is known in the art to measure hrtf of hearing aids using the microphones of the hearing aids used to captured ambient speech signals. The measurement of hrtf taught by Udesen would have used the microphone of the hearing aids to perform the measurement process.
Regarding the argument that Udesen does not read on the limitation “subtracting from the first hrtf a headphone hrtf derived using at least one speaker in a headphone and at least one microphone in the headphone, the examiner argues that the difference 
 applicant's argument that the proffered motivation to combine the references is legally infirm, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc , 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Udesen discloses in Para [0049] that hrtfs are more accurately determined using HRTFs of a combinations of directions and distances. Nystrom discloses using HRTF of a combination of directions and distances to determine an estimated HRTF. Since Udesen teaches that a combination of directions and distances improve the accuracy, one of the ordinary skills in the art would have been motivated to select the distance based hirf taught by Nystrom as the the approximated HRTFs to be individualized using the deviation method taught by Udesen because both disclosures teach using approximate prestored HRTFs to determine a customized HRTF for a listener.
Regarding the argument that the HRTF taught by Riggs cannot be combined with the modified HTRF determination taught by Udesen, the examiner argues that Udesen 
One of the ordinary skills in the art can use the hrtf taught by Nystrom as prestored hrtf of approximates locations. Udesen teaches improving the approximated hrtf using measured hrtf and a deviation between the approximated hrtf and the measured hrtf. It would have been obvious to one of the ordinary skills in the art to substitute the measuring hrtf method of Riggs with the hrtf measuring taught by Udesen to determine the deviation taught by Udesen.
Regarding the argument that reference Farina does not disclose a plurality of radius, the examiner argues that Farina disclose in Fig 4 three arcs between the speakers and the microphones interpreted as different radius positions for the microphones.
Allowable Subject Matter
Claims 13, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Farina disclose a method, comprising: establishing plural sets of head related transfer functions (HRTF) associated with respective plural radial distances from a headphones and outside the headphones; and providing the plural sets of HRTF at least one of which is modified by a headphone HRTF derived using at least one speaker in the headphones and at least one microphone in the headphones to render audio objects; wherein the establishing comprises: energizing at least one speaker at the origin; detecting sound emitted by the speaker using plural microphones in a first set of microphones located at the first radial distance from the at least one speaker; using signals from the microphones in the first set of microphones to establish a first of the sets of HRTF; but do not expressly disclose the limitation “moving the first set of microphones to the second radial distance; detecting sound emitted by the first set of microphones located at the second radial distance from the at least one speaker; and using signals from the first set of microphones located at the second radial distance to establish a second of the sets of HRTF”
None of the prior art of record disclose in their entirety or in combination the claimed limitation “moving the first set of microphones to the second radial distance; detecting sound emitted by the first set of microphones located at the second radial 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

The following is a statement of reasons for the indication of allowable subject matter: although Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Farina disclose a method, comprising: establishing plural sets of head related transfer functions (HRTF) associated with respective plural radial distances from a headphones and outside the headphones; and providing the plural sets of HRTF at least one of which is modified by a headphone HRTF derived using at least one speaker in the headphones and at least one microphone in the headphones to render audio objects; comprising: with the head of a wearer in a first orientation and HRTF measurement components at a first radial distance from the wearer, establishing a first set of HRTF; but do not expressly disclose “moving the HRTF measurement components to a second radial distance from the wearer; and with the head of a wearer in the first orientation and HRTF measurement components at the second radial distance from the wearer, establishing a second set of HRTF.”
None of the prior art of record disclose in their entirety or in combination the claimed limitation “moving the HRTF measurement components to a second radial distance from the wearer; and with the head of a wearer in the first orientation and 
Therefore, the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Norris et al (US 2018/0139565 A1) and further in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/0101160 A1).
Regarding claim 1, Nystrom et al disclose a system comprising: at least one computer medium that is not a transitory signal and that comprises instructions executable by at least one processor to (Nystrom et al; Para [0067]): access at least first and second sets of head related transfer functions (HRTF) associated with respective first and second distances from a location, the first distance being shorter than the second distance (Nystrom et al; Fig 8; Para [0064];[0079]); identify a demanded distance of at least one audio object (Nystrom et al; Fig 8; Para [0088]) and 

Regarding claim 2, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, but do not expressly disclose wherein the first set of HRTF is associated with a first sphere having a radius of the first distance and the second set of HRTF is associated with a second sphere having a radius of the second distance. Also, Norris et al disclose a system of binaural audio rendering wherein the first set of HRTF is associated with a first sphere having a radius of the first distance and the second set of HRTF is associated with a second sphere having a radius of the second distance (Norris et al; Para [0257]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf selection taught by Norris as hrtf selection in the audio system taught by Nystrom because both disclosures teach hrtf determination for spatial audio rendering. The motivation to do so would have been the reduction of processing power consumption.

Regarding claim 4, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 3, comprising at least one network server containing the processor and configured to transmit the audio object to at least one playback device (Nystrom et al; Para [0043]-[0046)).

Regarding claim 5, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 3, comprising at least one playback device containing the processor and configured to render the audio object (Nystrom et al; Para [0043]-[0046)).

Regarding claim 6, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 2, comprising a third set of HRTF associated with a third sphere having a radius equal to a third distance shorter than the first distance, and the instructions are executable to: responsive to identifying the demanded distance being between the first and third distances, process the audio object using an interpolation of at least the first HRTF and at least one HRTF from the third set of HRTF (Nystrom et al; Para [0043]-[0046)).

Regarding claim 7, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, wherein the instructions are executable to: select at least the first HRTF from the first set of HRTF 

Regarding claim 8, Nystrom et al in view of Norris et al and further in view of Riggs and further in view of Udesen disclose the system of Claim 1, wherein the instructions are executable to: select at least left and right ear HRTF from the first set of HRTF (Nystrom et al; Para [0074)).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1).
Regarding claim 9, Nystrom et al disclose a method, comprising: establishing plural sets of head related transfer functions (HRTF) associated with respective plural radial distances from a headphones and outside the headphones (Nystrom et al; Fig 8; Para [0064];[0079]); but do not expressly disclose and providing the plural sets of HRTF at least one of which is modified by a headphone HRTF derived using at least one speaker in the headphones and at least one microphone in the headphones to render audio objects. However, Riggs et al disclose a system of head related transfer function measurement comprising a headphone HRTF derived using at least one speaker in the headphones and at least one microphone in the headphones (Riggs et al; Para [0084]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf measurement taught by Riggs as hrtf measurement in the audio system taught by Nystrom un view of Udesen because both .

Claims 10, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of Lee et al (US 2019/0215637 A1).
Regarding claim 10, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone; using signals from the microphone generated in response to energizing the speakers in the first set of speakers to establish a first of the sets of HRTF energizing speakers in a second set of speakers located at the second radial distance from the microphone; and using signals from the microphone 

Regarding claim 15, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, wherein speakers in the first set of speakers are not radially aligned with respective speakers in the second set of speakers (Nystrom et al; Fig 9).

Regarding claim 16, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, wherein speakers in the first set of speakers are arranged in aring (Nystrom et al; Fig 8).

Regarding claim 17, Nystrom et al in view of Riggs et al and further in view of Udesen and further in view of Lee disclose the method of Claim 10, but do not expressly disclose wherein speakers in the first set of Speakers are arranged in a sphere. Also, Lee et al disclose a system of binaural audio rendering wherein speakers in the first set of speakers are arranged in a sphere (Lee et al; Fig 10; Para [0046]; [0081][0102]) It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf acquisition taught by Lee as hrtf selection in the audio system taught by Nystrom because both disclosures teach hrtf determination for spatial audio rendering. The motivation to do so would have been the reduction of processing power consumption.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 Al) in view of Riggs et al (US 2017/0332186 Al) and further in view of Udesen et al (US 2015/00101160 Al) and further in view of Lyren et al (US 9,591,427 B1).
Regarding claim 11, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing speakers in a first set of speakers located at the first radial distance from at least one microphone; using signals from the microphone .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of and further in view of Farina et al (NPL, Measuring Spatial MIMO impulse responses in rooms employing Spherical transducer Arrays)
Regarding claim 12, Nystrom etal in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose wherein the establishing comprises: energizing at least one speaker at the origin; detecting sound emitted by the speaker using plural microphones in a first set of microphones located at the first radial distance from the at least one speaker; using signals from the microphones in the first set of microphones to establish a first of the sets of HRTF; detecting sound emitted by the speaker using plural microphones in a second set of microphones located at the second radial distance from the at least one speaker, and using signals from the microphones in the second set of microphones to establish a second of the sets of HRTF. However, Farina et al disclose a system of wherein the establishing comprises: energizing at least one speaker at the origin; detecting sound emitted by the speaker using plural microphones in a first set of microphones located at the first radial distance from the at least one speaker (Farina et al; Page 3; col 2; Fig 4); using signals from the microphones in the first set of microphones to establish a first of the sets of HRTF (Farina et al; Page 3; col 2; Fig 4); detecting sound emitted by the speaker using plural microphones in a second set of microphones located at the second radial distance from the at least one speaker, and using signals from the microphones in the second set of microphones to establish a second of the sets of HRTF (Farina et al; .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom et al (US 2013/0170679 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1) and further in view of Norris et al (US 2016/0080577 A1).
Regarding claim 21, Nystrom et al in view of Riggs et al and further in view of Udesen disclose the method of Claim 9, but do not expressly disclose comprising: prompting a wearer of the headphones to orient his head at a first orientation, with coefficients of a first FIR filter being determined at the first orientation, and then prompting the wearer to reorient his head at a second orientation, with coefficients of a second filter being determined at the second orientation. However, Norris et al disclose a system of binaural audio rendering comprising: prompting a wearer of the headphones to orient his head at a first orientation, with coefficients of a first FIR filter being determined at the first orientation (Norris et al; Fig 13A), and then prompting the wearer to reorient his head at a second orientation, with coefficients of a second filter being determined at the second orientation (Norris et al; Fig 13C). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the hrtf measurement taught by Norris as hrtf measurement in the .

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (US 2018/0139565 A1) in view of Riggs et al (US 2017/0332186 A1) and further in view of Udesen et al (US 2015/00101160 A1).
Regarding claim 18, Norris et al disclose a system comprising: at least one processor configured with instructions to (Norris et al; Para [0437]): determine first head related transfer functions (HRTF) associated with respective concentric rings or spheres located at respective radial distances spaced outside of a headphone (Norris et al; Fig 9; Para [0254]-[0256]; left hrtf); determine at least a second HRTF for the headphone (Norris et al; Fig 9; Para [0254]-[0256]; right hrtf); but do not expressly disclose determine at least a second HRTF for the headphone at least in part using at least a first microphone in the headphones or in at least one ear of a person wearing the headphones and at least a first speaker within the headphones to emit at least one test tone for detection by the first microphone; and subtract the second HRTF from the first HRTF to render final HRTF associated with the respective radial distances for processing audio objects associated with demanded distances. However, Riggs et al disclose a system of head related transfer function measurement comprising determine at least a second HRTF for the headphone at least in part using at least a first microphone in the headphones or in at least one ear of a person wearing the headphones and at least a first speaker within the headphones to emit at least one test 

Regarding claim 19, Norris in view of Riggs et al and further in view of Udesen disclose the disclose the system of Claim 18, but do not expressly disclose wherein the instructions are executable to: convolute the first HRTF together prior to subtracting the second HRTF from the first HRTF. However, Udesen disclose a system of head related transfer function determination wherein the instructions are executable to: convolute the first HRTF together prior to subtracting the second HRTF from the first HRTF (Udesen; 

Regarding claim 20, Norris in view of Riggs et al and further in view of Udesen disclose the disclose the instructions are executable to: select at least a first HRTF based at least in part on the demanded distance being closer to the radial distance associated with the first HRTF than to radial distances associated with HRTF other than the first HRTF (Norris et al; Fig 9; object 930 closer to 9400 than position on circle 1; Para [0254]-[0256]); and process the audio object using the first HRTF to render the audio object (Norris et al; Fig 9; object 930 closer to 9400 than position on circle 1; Para [0254]-[0256]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651